Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145129 & (23)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145129
                                                                    COA: 306345
                                                                    Wayne CC: 97-502846-FC
  OLIVER U. GANTT,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 17, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand
  is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
         t1015                                                                 Clerk